DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al [20090283091], further in view of Rundle [2893373].
With respect to claim 1, Deng discloses: A cooking grill, comprising: a fire box (44) with a cooking region (6); and a panel (46) at the rear or side of the cooking region of the firebox, the panel adapted to support a shelf (42) above the cooking region, the shelf having at least one prong (124) extending therefrom, the panel comprising: at least one aperture (50) [see FIGs 2-4, paragraph 0024-0027], however does not teach the invention as further claimed.
Rundle makes up for these deficiencies by teaching an article support construction, wherein if used to modify the cantilevered grill of Deng would then show each aperture (11) for receiving a respective prong (56) of a shelf (70), and an abutment (57), for each aperture {the prongs could be added to the back of the grill and the holes 50 of Deng would then receive the “prong” 55 of Rundle), positioned on the side of the panel remote from the cooking region and positioned with respect to its aperture to bear a respective prong of a shelf inserted through its aperture; wherein in use, each prong of a shelf is inserted through an aperture such that a bottom part of each prong is supported by the periphery of an aperture and a top part of each prong bears upwardly against an abutment (see FIG 4] to support the shelf in a cantilevered fashion above the cooking region [see FIGs 2 -4, col 2, line 20-70]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the grill of Deng with the teachings of Rundle, because Rundle provides a known manner of cantilevering a shelf with a design that allows for easy removal and support.
Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
9/10/2021